Citation Nr: 1137085	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected osteoarthritis of the right patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision adjudicated by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge at this RO in November 2008.  A transcript of that hearing has been associated with the claims file.

This case was remanded by the Board in April 2009 for additional development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1. The Veteran's extension in his right knee was not limited to 15 degrees and flexion was not limited to 30 degrees at any point during the appellate period.

2. There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for osteoarthritis of the right patella were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120 21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A letter dated in July 2007 fully satisfied the duty to notify provisions listed under 38 C.F.R. § 3.159(b)(1) (2010).  See also Quartuccio, at 187.  Notice letters sent to the Veteran in July 2007, May 2008 and October 2008 also fulfilled the VA's notice requirements regarding informing the Veteran of how effective dates are assigned, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining treatment records and affording him  VA medical examinations for his right knee disability.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

For historical purposes, it is noted that service connection was established in April 2006 for osteoarthritis of the right patellofemoral joint claims as right knee injury with an evaluation of 10 percent.  In June 2007, the Veteran requested to reopen the claim for an increased evaluation for his right knee condition as his condition as worsened.  An August 2007 rating decision continued the 10 percent evaluation. The Veteran appealed and subsequently, the Board remanded the Veteran's claim for a new examination to determine whether the Veteran has any functional loss due to instability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62(1994).

The Veteran's right knee disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code is to be rated on limitation of motion of the affective part, as degenerative arthritis.  Diagnostic Code 5003, degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 pertains to limitation of flexion of the leg. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which contemplates limitation of extension of the leg, is also applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260 flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (Sept. 17, 2004).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

According to the evidence of record, the Veteran underwent a VA examination in August 2007 where he reported pain when he his active and climbing stairs but did not report any weakness, stiffness, swelling, heat, redness, instability or giving way, licking, fatigability, or lack of endurance.  The Veteran reported daily flare ups lasting about an hour alleviated with rest.  There were no additional limitations of motion or functional impairment with the flare ups.  No use of assistive devices was reported.  There were no episodes of dislocation or recurrent subluxation.  The Veteran's right knee did not adversely affect the Veteran's daily activities.  See VA examination, dated August 2007.

A physical examination revealed the range of motion of the Veteran's right knee as 0 to 140 degrees with no change after repetitive motion.  The Veteran had full range of motion and full extension and flexion.  The Veteran had normal gait and posture.  There was no evidence of ankylosis.  Although pain with motion was reported, there was no evidence of fatigue, weakness, lack of endurance, additional limitation following repetitive use, incoordination, or instability.  The Lachman's and McMurray's tests were negative.  There were no functional limitations on standing and walking.  There was no indication of abnormal weight bearing.  There was no effusion, redness, heat, or guarding movement.  Id. 

The Veteran testified in November 2008 that he limps and experiences "stabbing pain" though his knee when walking and "sometimes [the right knee] actually gives way."  The Veteran stated he experienced instability and uses a cane.  The instability has increased where the Veteran reported "fall[ing] from it going out... several times."  See Board hearing transcript, dated November 2008.

The Veteran's representative noted during the hearing that the last VA examination, which took place in August 2007, did not indicate any instance of knee instability.  However, the representative notified the Board that the Veteran underwent an orthopedic surgery consultation in April 2008 (apparently with VA, who has treated him since 2005), which indicated knee instability.  Id. 

This consultation report was absent from the record and the Board determined it must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, the Board remanded this matter for further development which included obtaining the April 2008 VA orthopedic surgery consultation and a new VA examination addressing the Veteran's current condition.  See Board remand, dated April 2009.

The April 2008 orthopedic surgery consultation record indicated the Veteran was advised that he may be a good candidate for arthroscopic surgery due to the patellofemoral joint pain and "wobble" in the patella excursions.  It was noted in the report that the Veteran stated he did not want to undergo any more surgery despite the severity of his right knee disability.  The Veteran was advised to perform quads exercise and conservative treatment.  See VA orthopedic surgery consultation, dated April 2008.

In September 2009, the Veteran was afforded another VA examination pursuant to the April 2009 remand where he reported giving way, instability, pain, stiffness, weakness, and incoordination.  The Veteran did not have symptoms of deformity, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, or flare ups.  There were no incapacitating episodes of arthritis.  The Veteran stated he was unable to stand for more than a few minutes.  See VA examination, dated September 2009.  

A physical examination revealed an antalgic gait with poor propulsion but no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The examiner noted crepitus, edema, tenderness and guarding of movement but no mass behind the knee, clicks or snaps, instability, or patellar or meniscus abnormality.  The range of motion of the right knee was flexion measured from 0 to 130 degrees with normal extension.  There was objective evidence of pain with repetitive motion but no additional limitations was found after three repetitions of range of motion.  In addition, there was no evidence of ankylosis.  Id.

A x-ray of the right knee found normal menisci with no tears, the anterior and posterior cruciate and medial fibular collateral ligaments were intact.  The distal quadriceps and patellar tendons are intact and the medial and lateral patellar retinacular were intact.  There was a small joint effusion.  Mild degenerative changes were seen in both knees but were stable.  There was no acute fracture or dislocation and no bony destruction were noted.  Id. 

In light of the evidence the Veteran is not entitled to an increased rating for his right knee disability.  The competent and probative evidence does not establish a degree of impairment in the right knee, warranting ratings in excess of those assigned by the agency of original jurisdiction.

The Veteran's knee disability is manifested by some limitation of motion and pain on motion.  However, at no point during the appeal period was the Veteran's extension of the right leg limited to 15 degrees as required for the 20 percent rating under Diagnostic Code 5261.  The Veteran's extension exceeded this range in all VA examinations and there is no other evidence indicating that the Veteran had extension limited to 15 degrees.  There was also no limitation of flexion to 30 degrees under Diagnostic Code 5260.  The Board has considered functional loss due to pain, etc., and notes that on examination repetition did not decrease the range of motion beyond the criteria for a 10 percent rating under Diagnostic Code 5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Indeed, while right knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the higher percent rating under Diagnostic Codes 5260 or 5261.  See also Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (pain alone does not constitute functional loss under VA regulations).  

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, while the evidence reflects subjective complaints of giving way, pain, stiffness, weakness, and incoordination, the objective evidence demonstrates that the Veteran's right knee is stable.  At September 2009 physical examination, the examiner assessed right knee with no clinical instability.  In addition, at the April 2006 VA examination, no objective findings of fatigue, weakness, lack of endurance, incoordination, or instability were found.  The McMurray's and Lachman's tests were negative.  Therefore, while the Veteran has complained of giving way and instability, the objective evidence fails to show that his right knee disability results in objective findings of instability or subluxation.  As such, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  The Board also notes that, none of the records show that the Veteran underwent surgery for his right knee.  Moreover, at the April 2008 VA orthopedic surgery consult, the Veteran specifically rejected any prospects of surgery to his right knee.  Therefore, no further consideration of the Veteran's right knee disability under Diagnostic Code 5258 or 5259 is warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record does not indicate, nor does the Veteran allege, his service connected right knee disability prevents him from being gainfully employed.  As such, consideration of TDIU is unnecessary.

Finally, the Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  As noted above, the Board observes that there is no showing the disability results in marked interference with employment.  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an increased rating for the Veteran's service connected osteoarthritis of the right patella, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for service connected osteoarthritis of the right patella is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


